DETAILED ACTION
Response to Amendment
The amendment filed on 08/01/2021 is acknowledged and entered by the Examiner. Claims 1, 9, and 20 have been amended. Claims 2 and 10 have been canceled. Claims 1, 3-9, and 11-20 are currently pending in the instant application.  
The rejection of claim 10 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in view of Applicant’s amendment.
The rejection of claims 1, 3-5, 7-13, and 15-20 under 35 U.S.C. 102(a)(1) as being anticipated by Rastogi (WO 2016/005504 Al) is withdrawn in view of Applicant’s amendment.
The rejection of claims 6 and 14 under 35 U.S.C. 103 as being unpatentable over by Rastogi (WO 2016/005504 Al) in view of Christiansen (US 2018/0086643 A1) is withdrawn in view of Applicant’s amendment.
Information Disclosure Statement
The information disclosure statement (IDS) filed on 07/27/2022 is in compliance with the provisions of 37 CFR 1.97 and has been considered by the examiner. An initialed copy accompanies this Office Action.  
Examiner’s Statement of Reason for Allowance
Claims 1, 3-9, and 11-20 are allowed over the prior art of record. 
	The following is an examiner’s statement of reasons for allowance: the claims, filed on 08/01/2022, have been carefully reviewed and searched. Currently, there is no prior art alone or in combination that teaches or fairly suggest an injection moldable or extrudable composite and a method of making the same comprises graphene/graphite oxide or graphite oxide with a blend of ultra-high molecular weight polyethylene and one or more substances selected from PEX, LLDPE, LDPE, MDPE, para-aramid fibers or polyoxazole fibers as required in claims 1, 9, and 20. Therefore, claims 1, 9, and 20 are allowable over the prior art of record. Claims 3-8 and 11-19 depend from claims 1 and 9 and are allowable based on their dependencies.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH TUAN NGUYEN whose telephone number is (571)272-8082. The examiner can normally be reached M-F 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571) 272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHANH T NGUYEN/Primary Examiner, Art Unit 1761